In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                                  No. 14-81V
                                            Filed: October 11, 2016

*    * *    *   *    *    *   *    *    *   *   *   *
                                                    *
ZACHARY TERENZIO                                    *
                                                    *              UNPUBLISHED
                          Petitioner,               *
                                                    *
v.                                                  *              Special Master Gowen
                                                    *
SECRETARY OF HEALTH                                 *              Attorneys’ Fees and Costs
AND HUMAN SERVICES,                                 *
                                                    *
                          Respondent.               *
                                                    *
*    * *    *   *    *    *   *    *    *   *   *   *

Anne C. Toale, Maglio Christopher and Toale, Sarasota, FL, for petitioner.
Gordon E. Shemin, United States Department of Justice, Washington, DC, for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On January 29, 2014, Michael Terenzio filed a petition on behalf of Zachary Terenzio2
(“petitioner”) pursuant to the National Vaccine Injury Compensation Program.3 42 U.S.C. §§
300aa-1 to 34 (2012). Petitioner alleged that he developed acute disseminated encephalomyelitis
(“ADEM”) and multiple sclerosis (“MS”) as a result of receiving a meningococcal vaccine on

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b).
2
 Petitioner reached the age of majority on June 10, 2016, and the caption of the case was amended
accordingly.
3
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-
1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. § 300aa.


                                                        1
August 28, 2012, and that he suffered residual effects of these injuries for more than six months.
Stipulation at ¶¶ 2, 4. On July 11, 2016, the parties filed a stipulation in which they state that a
decision should be entered awarding compensation. A decision awarding petitioner compensation
pursuant to the terms of the parties’ stipulation was issued August 4, 2016.

       On October 11, 2016, petitioner filed a motion requesting $47,877.90 in attorneys’ fees
and $22,087.54 in attorneys’ costs, for a total of $69,965.44. Pet. Mot. at 1-2. In accordance with
General Order #9, petitioner stated in writing that he did not incur any costs related to this matter.
See Pet. Mot. at 1; Ex. 88 at 1. The motion states that respondent does not object to these fees and
costs being awarded to petitioner, but notes that respondent’s “lack of objection should not be
construed as an admission, concession, or waiver as to any of the matters raised by petitioner’s
request… including, but not limited to the hourly rates requested, the number of hours requested,
and other litigation-related costs.” Pet. Mot. at 1-2.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs under 42 U.S.C.
section 300aa-15(e). Based on the reasonableness of petitioner’s request and the lack of objection
by respondent, the undersigned GRANTS the request for approval and payment of attorneys’ fees
and costs, pursuant to 42 U.S.C. § 300 aa-15(e).

       An award should be made as follows:

       (1)     A lump sum of $69,965.44, payable jointly to petitioner and petitioner’s
               counsel, Anne C. Toale, of Maglio Christopher & Toale, PA, for attorneys’ fees
               and costs.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance herewith.4

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                  2